DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 04/02/2020, in which claims 1 - 29 are pending and presented for examination.

3.	This office Action is in response to a 371 application filed on 04/02/2020, claiming priority to PCT/US2018/054300, International Filing Date: 10/04/2018, and claiming foreign priority to 17306335.5, filed 10/05/2017, in which claims 1 - 29 are pending and presented for examination

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), filed on 10/05/2017. The certified copy has been placed of record in the file. 


Information Disclosure Statement
5.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 04/02/2020 based on the provisions of 37 CFR § 1.97.  

Claim Objections
6.  	Claim 10 is objected to, because of the following informalities: 
 	Claim 10 contains a repetition of the same limitation by twice reciting: determining, 
for the block being decoded, a control point motion vector for the top-left corner of the block
based on motion information associated to spatial neighboring blocks of the top left list.
	Claim 20 recites the term “and” twice in the first limitation.


Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 	In regard to claim 19, the claim recites a “computer-readable medium” which appears to cover both transitory and non-transitory embodiments. This is broad and is open to many interpretations such as signal or software. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceeding before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to the  claim language as recited in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 

		
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


13.	Claims 1 – 2, 5 – 8, 10 – 12, 15, 17, and 19 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180098063 A1), hereinafter “Chen.” 

	In regard to claim 1, Chen discloses: a method for video encoding, (Par. 0007 and disclosure in Claim 9 of Chen: method of encoding video data) comprising: 
determining, for a block being encoded in a picture, at least one spatial neighboring block; (See Chen, Figs. 2A, 2B and Pars. 0016, 0017 and 0089: illustration of derivation of spatial neighboring MV candidates for merge mode, as associated to a block; See also Pars. 0090 – 0095: blocks used to generate spatial neighboring candidates)
determining, for the block being encoded, a set of predictor candidates (See Chen, Abstract and Pars. 0007, 0009 and 0049: block to determine motion vector predictors for control points of the current block; inserting, into an affine motion vector predictor (MVP) set candidate list; selected affine MVP set in the affine MVP set candidate list; Pars. 0090 – 0095: blocks used to generate spatial neighboring candidates) for inter coding mode based on the at least one spatial neighboring block, (Par. 0110: In inter mode, video encoder 20 and video decoder 30 each construct one or more candidate lists (i.e., affine MVP set candidate lists) for a current block; See also Par. 0121) wherein a predictor candidate comprises one or more control point motion vectors (See Chen, Abstract and Pars. 0007, 0009, and 0049: extrapolating motion vectors of control points of the source affine block to determine motion vector predictors for control points of the current block) and one reference picture; (See Chen, Par. 0049: video encoder also signals a reference index that identifies a reference picture; See also Par. 0084 and Par. 0111)
determining, for the block being encoded and for each predictor candidate, a motion field based on a motion model (See Chen, Figs. 4, 5 and Par. 0104: motion field; motion model; block being encoded, i.e., block 400) and on the one or more control point motion vectors of the predictor candidate (See Chen, Fig. 4 and Par. 0104, as cited above, and now in regard to control points motion vectors such as top-left/top-right control points 402, 404) wherein the motion field identifies motion vectors used for prediction of sub-blocks of the block being encoded; (See Chen, Fig. 5, 6A, 6B: motion vector field (MVF) per sub-block of current block 600, e.g.; See also Par. 0104: control points motion vectors such as top-left/top-right control points 402, 404)
	selecting a predictor candidate from the set of predictor candidates based on a rate distortion determination between predictions responsive to the motion field determined for each predictor candidate; (See Chen, Par. 0113: Video encoder 20 may use a rate-distortion cost check to determine which motion vector set candidate is selected as the control point motion vector prediction (CPMVP) of the current CU; See also Par. 0104: affine motion field of the block as described by two control point motion vectors)
Chen is does not disclose in specific terms the method for video encoding comprising: encoding the block based on the motion field for the selected predictor candidate, as defined in the last limitation of the claim.
However, one of ordinary skill in the art is able to use the teachings of Chen to imply the encoding of a current block based on the motion field for the selected predictor candidate. (Chen, Figs. 14A, 15, 17, 19A, and 21A: example operation for encoding video data; See also Fig.  7A: neighboring blocks used when coding a current block; Chen teaches control point motion vectors of the predictor candidate at Chen, Fig. 4 and Par. 0104, in regard to control points motion vectors, wherein the motion field identifies motion vectors used for prediction of sub-blocks of the block being encoded as disclosed in Chen, Fig. 5, 6A, 6B and Par. 0104) 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the reference of Chen, before him/her, to use the techniques of Chen, in order to achieve a method for video encoding, so as to improve coding efficiency based on the disclosure of several methods to improve the motion vector predictor (MVP) or parameter prediction of affine motion prediction, (Par. 0123), with, e.g., video encoder 20 using an affine motion model in one inter prediction direction to improve the signaling of the affine motion model in another inter prediction direction (Par. 0133 and Par. 0216)  

	In regard to claim 2, Chen discloses: a method for video decoding, (Pars. 0006: method of decoding video data; See also Fig. 14B: example operation for decoding video data and disclosure in Claim 1: method of decoding video data) comprising: determining, for the block being decoded, at least one spatial neighboring block; (See citations teaching corresponding limitations of the method for video encoding in above Claim 1 rejection, which limitations represent the counter part of the method for video decoding of the instant claim) 
determining, for the block being decoded, a set of predictor candidates for inter coding mode based on the at least one spatial neighboring block, wherein a predictor candidate comprises one or more control point motion vectors and one reference picture; (See again citations teaching corresponding limitations of the method for video encoding in above Claim 1 rejection, which limitations represent the counter part of the method for video decoding of the instant claim; See Chen reference as applied to the above conditions) 
determining, for the block being decoded, one or more control point motion vectors from a particular predictor candidate; (Similar reasoning applies as above in regard to control point motion vectors from a particular predictor candidate of the block being decoded, on the basis of Chen, Abstract and Pars. 0007, 0009, and 0049, Par. 0049: and Pars. 0084 and 0111) 
determining, for the block being decoded, a motion field based on a motion model and on the one or more control point motion vectors for the block being decoded, (See Chen, Figs. 4, 5 and Par. 0104: motion field; motion model; block being decoded; - Chen teaches control point motion vectors of the predictor candidate at Chen, Fig. 4 and Par. 0104, in regard to control points motion vectors, wherein the motion field identifies motion vectors used for prediction of sub-blocks of the block being encoded as disclosed in Chen, Fig. 5, 6A, 6B and Par. 0104)) and on the one or more control point motion vectors of the predictor candidate, (See Chen, Fig. 4 and Par. 0104, as cited above, and now in regard to control points motion vectors such as top-left/top-right control points 402, 404)) wherein the motion field identifies motion vectors used for prediction of sub-blocks of the block being decoded; (See Chen, Fig. 5, 6A, 6B: motion vector field (MVF) per sub-block of current block 600, e.g.; See also Par. 0104: motion vectors such as top-left/top-right control points) and 
decoding the block based on the determined motion field. (Chen, Figs. 13, 14B (reconstructing the current block as in block 1424 implies decoding process), Figs. 15B, 17, 19B, and 21B: example operation for decoding video data; See also Fig. 7A: neighboring blocks used when decoding a current block; - One of ordinary skill in the art is able to use the teachings of Chen to imply the decoding of a current block based on the motion field for the selected predictor candidate) 	In regard to claims 3 and 4, the claims are cancelled and no longer being analyzed. 	In regard to claim 5, the claim discloses: the method of claim 2, wherein the at least one spatial neighboring block comprises a spatial neighboring block of the block being decoded among neighboring top-left corner blocks, neighboring top-right corner blocks, and neighboring bottom-left corner blocks. (See Chen, Par. 0048: A video coder (i.e., a video encoder or a video decoder) may calculate motion vectors of sub-blocks of the block based on the motion vectors of the control points of the block; See also FIG. 6A: block diagram illustrating a current block and neighboring blocks as used in inter mode; FIG. 7A shows neighboring blocks used when coding a current block; FIG. 10: illustration of prediction, with affine motion predicted or inherited from the extrapolated motion of its own neighbor blocks; See further Par. 0089)  	In regard to claim 6, the claim discloses: the method of claim 2, wherein motion information associated to the at least one of the spatial neighboring blocks comprises translational motion information. (See Chen, Par. 0083: When the CU is inter coded, one set of motion information is present for each PU; Par. 0102: translation motion model is applied for motion compensation prediction; Par. 0123: scaling ratio in the x and y directions (which alludes to translational motion information including translation offsets))
   	In regard to claim 7, the claim discloses: the method of claim 2, wherein motion information associated to all the at least one spatial neighboring blocks comprises affine motion information. (See rationale applied to rejection of Claim 2 and Claim 6 on the basis of Chen as cited above in Pars. 0083, 0102 and 0123; - (There is always correlation between affine motion and translational motion: affine motion prediction can be based on translational motion vectors; translational motion vectors can be refined through an affine motion model, the translational motion being motion in which all points of a moving body move uniformly in the same line or direction))	In regard to claim 8, the claim discloses: the method of claim 2, wherein determining, for the block being decoded, said set of predictor candidates for inter coding mode, (See Chen, Abstract and Pars. 0007, 0009 and 0049: block to determine motion vector predictors for control points of the current block; inserting, into an affine motion vector predictor (MVP) set candidate list; selected affine MVP set in the affine MVP set candidate list; Pars. 0090 – 0095: blocks used to generate spatial neighboring candidates; Par. 0110: In inter mode, video encoder 20 and video decoder 30 each construct one or more candidate lists (i.e., affine MVP set candidate lists) for a current block; See also Par. 0121) – (This is determining, for the block being encoded, a set of predictor candidates for inter coding mode based on the at least one spatial neighboring block)) comprises: determining a top left list of spatial neighboring blocks of the block being decoded among neighboring top-left corner blocks, (See Chen, Figs. 6A, 8A) a top right list of spatial neighboring blocks of the block being decoded among neighboring top-right corner blocks, (See Chen, Figs. 6A, 8A, and Fig. 10) a bottom left list of spatial neighboring blocks of the block being decoded among neighboring bottom-left corner blocks; (See Chen, Figs. 7A, 8A) selecting at least one triplet of spatial neighboring blocks, wherein each spatial neighboring block of the triplet respectively belongs to said top left list, (See again Chen, Figs. 6A, 7A, 8A and 10 in regard to the triplet depicted in those figures) said top right list, and said bottom left list (See Chen, Figs. 6A, 7A, 8A and 10 as cited above) and wherein the reference picture being used for prediction of each spatial neighboring block of said triplet is the same; (For the one reference picture, see Chen, Par. 0049: video encoder also signals a reference index that identifies a reference picture; See also Par. 0084 and Par. 0111) determining, for the block being decoded, one or more control point motion vectors for top left corner, top right corner, and bottom left corner of the block (See Chen, Abstract and Pars. 0007, 0009, and 0049: extrapolating motion vectors of control points of the source affine block to determine motion vector predictors for control points of the current block) based on motion information associated to each selected triplet of spatial neighboring blocks; (See Chen, Par. 0083: When the CU is inter coded, one set of motion information is present for each PU; - i.e., motion information associated to each selected triplet of spatial neighboring blocks, as depicted for each corner of the current block) and wherein the predictor candidate comprises said determined one or more control point motion vectors and the reference picture. (See Chen, Abstract and Pars. 0007, 0009, and 0049: extrapolating motion vectors of control points of the source affine block to determine motion vector predictors for control points of the current block; Par. 0049: video encoder also signals a reference index that identifies a reference picture; See also Par. 0084 and Par. 0111); - (i.e., Chen teaches predictor candidate comprising one or more control point motion vectors and one reference picture as related to the predictor candidate))       	In regard to claim 9, the claim is cancelled and no longer being analyzed.	In regard to claim 10, the claim discloses: the method of claim 2, wherein determining, for the block being decoded, said set of predictor candidates for inter coding mode, comprises: determining a top left list of spatial neighboring blocks of the block being decoded among neighboring top-left corner blocks, a top right list of spatial neighboring blocks of the block being decoded among neighboring top-right corner blocks, (Chen teaches the same limitations as above in Claim 8 in regard to determining a top left list of spatial neighboring blocks of the block being decoded among neighboring top-left corner blocks, a bottom left list of spatial neighboring blocks of the block being decoded among neighboring bottom-left corner blocks; a top right list of spatial neighboring blocks of the block being decoded among neighboring top-right corner blocks (See Chen as cited above, Figs. 6A, 7A, 8A, and Fig. 10)) selecting at least one pair of spatial neighboring blocks, wherein each spatial neighboring block of the pair respectively belongs to said top left list and said top right list and wherein, the reference picture being used for prediction of each spatial neighboring block of said pair is the same; (See again rationale applied to rejection of Claim 8 in regard to a reference picture being used for prediction of each spatial neighboring block of a given pair of spatial neighboring blocks; (For the one reference picture, see Chen, Par. 0049: video encoder also signals a reference index that identifies a reference picture; See also Par. 0084 and Par. 0111)) determining, for the block being decoded, a control point motion vector for the top-left corner of the block based on motion information associated to spatial neighboring blocks of the top left list, (Spatial neighboring block of the block being decoded among neighboring top-left corner blocks, neighboring top-right corner blocks, and neighboring bottom-left corner blocks, as taught in Chen, Par. 0048: A video coder (i.e., a video encoder or a video decoder) may calculate motion vectors of sub-blocks of the block based on the motion vectors of the control points of the block; See also FIG. 6A: current block and neighboring blocks as used in inter mode; FIG. 7A: neighboring blocks used when coding a current block; See also FIG. 10 and Par. 0089) and
wherein the predictor candidate comprises said top-left and top-right control point motion vectors and the reference picture. (See Chen, Fig. 4 and Par. 0104, as cited above, and now in regard to control points motion vectors such as top-left/top-right control points 402, 404; - i.e., control point motion vectors of the predictor candidate; See further Chen, Abstract and Pars. 0007, 0009, and 0049: extrapolating motion vectors of control points of the source affine block to determine motion vector predictors for control points of the current block; Par. 0049: video encoder also signals a reference index that identifies a reference picture)	In regard to claim 11, the claim discloses: the method of claim 10 wherein a bottom left list is used instead of the top right list, said bottom left list comprising spatial neighboring blocks of the block being decoded among neighboring bottom-left corner blocks and wherein bottom-left control point motion vector is determined. (Rationales applied to rejection of Claim 8 and Claim 10 on the basis of Chen, Figs. 6A, 7A, 8A and 10 as cited above)	In regard to claim 12, the claim discloses: the method according to claim 2, wherein the motion model is an affine model (See rationale used in rejection of Claim 7) and wherein the motion field for each position (x, y) inside the block being decoded is determined by: { v x = ( v 2 y - v 0 y ) h x - ( v 2 x - v 0 x ) h y + v 0 x v y = ( v 2 x - v 0 x ) h x + ( v 2 y - v 0 y ) h y + v 0 y ##EQU00008## wherein (v.sub.0x, v.sub.0y) and (v.sub.2x, v.sub.2y) are the control point motion vectors used to generate the motion field, (v.sub.0x, v.sub.0y) corresponds to the control point motion vector of the top-left corner of the block being decoded, (v.sub.2x, v.sub.2y) corresponds to the control point motion vector of the bottom-left corner of the block being decoded and h is the height of the block being decoded. (See Chen, Par. 0105: Equation (2) is equivalent to the equation as defined in the above limitation for the motion field for each position (x, y) inside the block)	In regard to claims 13 and 14, the claims are cancelled and no longer being analyzed.
 	In regard to claim 15, the claim discloses: the method according to claim 2, wherein the inter coding mode is one of Merge mode (See Chen, Fig. 2A and Pars. 0016, 0049 and 0086: Merge mode inter coding mode) or Advanced Motion Vector Prediction mode. (See Chen, Fig. 2B and Par. 0017 and 0086: disclosure of (AMVP) mode) 	In regard to claim 16, the claim is cancelled and no longer being analyzed. 	In regard to claim 17, the claim discloses: the method of claim 2, wherein an index for the particular predictor candidate from the set of predictor candidates is decoded. (See Chen, Abstract: video decoder determines, based on an index signaled in a bitstream, a selected affine MVP set in the affine MVP set candidate list; See also Par. 0049 and Par. 0051: video decoder uses the index into the affine MVP set candidate list to identify a selected affine MVP candidate set)	In regard to claim 18, the claim is cancelled and no longer being analyzed.	In regard to claim 19, the claim discloses: a computer readable storage medium having stored thereon instructions for decoding video data according to claim 2. (The rationale applied to rejection of Claim 2 also applies, mutatis mutandis, to rejection of Claim 19, which performs similar functions as the method for video decoding of Claim 2)	In regard to claim 20, the claim discloses: an apparatus for video encoding comprising at least a memory and and one or more processors configured for: determining, for a block being encoded in a picture, at least one spatial neighboring block; determining, for the block being encoded, a set of predictor candidates for inter coding mode based on the at least one spatial neighboring block, wherein a predictor candidate comprises one or more control point motion vectors and one reference picture; determining, for the block being encoded and for each predictor candidate, a motion field based on a motion model and on the one or more control point motion vectors of the predictor candidate, wherein the motion field identifies motion vectors used for prediction of sub-blocks of the block being encoded; selecting a predictor candidate from the set of predictor candidates based on a rate distortion determination between predictions responsive to the motion field determined for each predictor candidate; encoding the block based on the motion field for the selected predictor candidate. (The rationale applied to rejection of Claim 1 also applies, mutatis mutandis, to rejection of Claim 20, which performs similar functions as the method for video encoding of Claim 1)	In regard to claim 21, the claim discloses: an apparatus for video decoding comprising at least a memory and and one or more processors configured for: determining, for the block being decoded, at least one spatial neighboring block; determining, for the block being decoded, a set of predictor candidates for inter coding mode based on the at least one spatial neighboring block, wherein a predictor candidate comprises one or more control point motion vectors and one reference picture; determining, for the block being decoded, one or more control point motion vectors from a particular predictor candidate; determining, for the block being decoded, a motion field based on a motion model and on the one or more control point motion vectors for the block being decoded, wherein the motion field identifies motion vectors used for prediction of sub-blocks of the block being decoded; and decoding the block based on the determined motion field. (The rationale applied to rejection of Claim 2 also applies, mutatis mutandis, to rejection of Claim 21, which is an apparatus performing similar functions as the method for video decoding of Claim 2) 	In regard to claim 22, the claim discloses: the apparatus of claim 21, wherein the at least one spatial neighboring block comprises a spatial neighboring block of the block being decoded among neighboring top-left corner blocks, neighboring top-right corner blocks, and neighboring bottom-left corner blocks, at least one spatial neighboring block comprises a spatial neighboring block of the block being decoded among neighboring top-left corner blocks, neighboring top-right corner blocks, and neighboring bottom-left corner blocks. (The rationale applied to rejection of Claim 5 also applies, mutatis mutandis, to rejection of Claim 22, which is an apparatus performing similar functions as the method for video decoding of Claim 5, as taught by Chen, Par. 0048, Fig. 6A, Fig. 7A and Fig. 10, and further Par. 0089)	In regard to claim 23, the claim discloses: the apparatus of claim 21, wherein motion information associated to the at least one of the spatial neighboring blocks comprises translational motion information. (The rationale applied to rejection of Claim 6 also applies, mutatis mutandis, to rejection of Claim 23, which is an apparatus performing similar functions as the method for video decoding of Claim 6, as taught by Chen, Par. 0083; Par. 0102 and Par. 0123)	In regard to claim 24, the claim discloses: the apparatus of claim 21, wherein motion information associated to all the at least one spatial neighboring blocks comprises affine motion information. (The rationale applied to rejection of Claim 7 also applies, mutatis mutandis, to rejection of Claim 24, which is an apparatus performing similar functions as the method for video decoding of Claim 7, as taught by Chen, as in Claim 2 and Claim 6 on the basis of Chen as cited above in Pars. 0083, 0102 and 0123) 
	In regard to claim 25, the claim discloses: the apparatus of claim 21, wherein determining, for the block being decoded, said set of predictor candidates for inter coding mode, comprises: determining a top left list of spatial neighboring blocks of the block being decoded among neighboring top-left corner blocks, a top right list of spatial neighboring blocks of the block being decoded among neighboring top-right corner blocks, a bottom left list of spatial neighboring blocks of the block being decoded among neighboring bottom-left corner blocks; selecting at least one triplet of spatial neighboring blocks, wherein each spatial neighboring block of the triplet respectively belongs to said top left list, said top right list, and said bottom left list and wherein the reference picture being used for prediction of each spatial neighboring block of said triplet is the same; determining, for the block being decoded, one or more control point motion vectors for top left corner, top right corner, and bottom left corner of the block based on motion information associated to each selected triplet of spatial neighboring blocks; and wherein the predictor candidate comprises said determined one or more control point motion vectors and the reference picture. (The rationale applied to rejection of Claim 8 also applies, mutatis mutandis, to rejection of Claim 25, which is an apparatus performing similar functions as the method for video decoding of Claim 8)  	In regard to claim 26, the claim discloses: the apparatus of claim 21, wherein determining, for the block being decoded, said set of predictor candidates for inter coding mode, comprises: determining a top left list of spatial neighboring blocks of the block being decoded among neighboring top-left corner blocks, a top right list of spatial neighboring blocks of the block being decoded among neighboring top-right corner blocks, selecting at least one pair of spatial neighboring blocks, wherein each spatial neighboring block of the pair respectively belongs to said top left list and said top right list and wherein, the reference picture being used for prediction of each spatial neighboring block of said pair is the same; determining, for the block being decoded, a control point motion vector for the top-left corner of the block based on motion information associated to spatial neighboring blocks of the top left list, a control point motion vector for the top-left corner of the block based on motion information associated to spatial neighboring blocks of the top left list; and wherein the predictor candidate comprises said top-left and top-right control point motion vectors and the reference picture. (The rationale applied to rejection of Claim 10 also applies, mutatis mutandis, to rejection of Claim 26, which is an apparatus performing similar functions as the method for video decoding of Claim 10)  	In regard to claim 27, the claim discloses: the apparatus of claim 26, wherein a bottom left list is used instead of the top right list, said bottom left list comprising spatial neighboring blocks of the block being decoded among neighboring bottom-left corner blocks and wherein bottom-left control point motion vector is determined. (The rationale applied to rejection of Claim 11 also applies, mutatis mutandis, to rejection of Claim 27, which is an apparatus performing similar functions as the method for video decoding of Claim 11)	In regard to claim 28, the claim discloses: the apparatus according to claim 21, wherein the motion model is an affine model and wherein the motion field for each position (x, y) inside the block being decoded is determined by: 
{ v x = ( v 2 y - v 0 y ) h x - ( v 2 x - v 0 x ) h y + v 0 x v y = ( v 2 x - v 0 x ) h x + ( v 2 y - v 0 y ) h y + v 0 y ##EQU00009## 
wherein (v.sub.0x, v.sub.0y) and (v.sub.2, v.sub.2y) are the control point motion vectors used to generate the motion field, (v.sub.0x, v.sub.0y) corresponds to the control point motion vector of the top-left corner of the block being decoded, (v.sub.2x, v.sub.2y) corresponds to the control point motion vector of the bottom-left corner of the block being decoded and h is the height of the block being decoded. (The rationale applied to rejection of Claim 12 also applies, mutatis mutandis, to rejection of Claim 28, which is an apparatus performing similar functions as the method for video decoding of Claim 12)  	In regard to claim 29, the claim discloses: the apparatus according to claim 21, wherein the inter coding mode is one of Merge mode or Advanced Motion Vector Prediction mode. (The rationale applied to rejection of Claim 15 also applies, mutatis mutandis, to rejection of Claim 29, which is an apparatus performing similar functions as the method for video decoding of Claim 15)


References considered but not cited
14.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Chen et al. (US 20180359483 A1) teaches MOTION VECTOR PREDICTION.
		SON et al. (US 20180220149 A1) teaches INTER PREDICTION METHOD AND DEVICE IN VIDEO CODING SYSTEM.
		Ikai et al. (US 20190037231 A1) teaches PREDICTION IMAGE GENERATION DEVICE, VIDEO DECODING DEVICE, AND VIDEO CODING DEVICE.
	
		Li et al. (US 20180316929 A1) teaches GRADIENT BASED MATCHING FOR MOTION SEARCH AND DERIVATION.
		Jin et al. (US 20180070105 A1) teaches SUB-PU BASED BI-DIRECTIONAL MOTION COMPENSATION IN VIDEO CODING.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487